Citation Nr: 1539717	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-25 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of a right ankle injury, and, if so, whether service connection may be granted.

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of a left ankle sprain, and, if so, whether service connection may be granted.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability, to include as being secondary disabilities of the left and right ankles.  

5.  Entitlement to service connection for a left knee disability, to include as being secondary disabilities of the left and right ankles.

6.  Entitlement to service connection for intervertebral disc disease of the lumbar segment of the spine with degenerative arthritis claimed as a lower back disability, to include as being secondary disabilities of the left and right ankles.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Army from November 1996 to November 1999, and then in the Oklahoma Army National Guard from November 1999 to June 2000.  

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of April 2012 of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and the issue is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACTS

1.  In a September 2007 rating action, RO denied service connection for disabilities of both ankles.  The RO notified the appellant of that action but he did not appeal those determinations or submit new and material evidence within a year of the notice.

2.  The evidence received since the RO's rating action of September 2007 with respect to the appellant's claim involving the left and right ankles is duplicative or cumulative of evidence previously of record, does not relate to unestablished facts necessary to substantiate the claim, and it does not raise a reasonable possibility of sustaining the appellant's claim for entitlement to service connection.

3.  The medical evidence of record does not show that the appellant now suffers from a disability, disorder, or disease of either knee.

4.  Although the appellant experienced an injury to his lower back in service and he now suffers from pain in the back, medical evidence etiologically linking the current disorder with his military service has not been presented.  


CONCLUSIONS OF LAW

1.  The September 2007 RO decision that denied the appellant's claim for entitlement to service connection for the right and left ankles is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received, and the claims for entitlement to service connection for the right and left ankles are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015

).

3.  Service connection for disabilities of the right and left knee is not warranted.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  Service connection for a disability of the lower back is not warranted.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The appellant was provided with this notice in a letter and in the statement of the case issued over the course of this appeal.

The Board further observes that, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) service member's status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The appellant was provided with this notice information in the letter that was provided to him in September 2011.

In the context of a claim to reopen, VCAA notice must include an explanation of:  1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Id.  In the matter now before the Board, the Board notes that the appellant was issued Kent-compliant notice in the VCAA letter that was sent to him in September 2011.

Nevertheless, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Also, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered minimal documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and the VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review on the issues now before it.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

The appellant has come before the Board asking that his claim involving the ankles be reopened.  He maintains that he injured both ankles in service and that he has suffered from ankle discomfort and pain since leaving the US Army.  

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2014).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).

The Board acknowledges that the regulation regarding new and material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (38 C.F.R § 3.156(a) (2015)).  This amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  Because the appellant's claim to reopen the previously denied claim was not received prior to that date, those regulatory provisions do apply.

As will be detailed below, the appellant's claim involving entitlement to service connection for bilateral ankle disabilities has been previously denied.  As a result, service connection for these disorders may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2015).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In this case, while the appellant was on active duty, he was treated for a left ankle sprain along with pain in the right ankle.  The service medical treatment records indicate that both conditions resolved prior to his discharge from service.  Approximately seven years after he was discharged, he applied for VA compensation benefits for disabilities of the right and left ankle.  He underwent a VA examination in July 2007.  Upon completion of the examination, the examiner, a medical doctor, concluded that the appellant was not suffering from a disability of either ankle.  That is, the examiner found that the range of motion of both ankles was "within normal limits" and that there was no functional loss of either joint.  Although the appellant may have complained of pain, a ratable, discernable disability of either ankle was not found.  The results were forwarded to the RO which, in 2007, issued a determination on the appellant's claim.  Essentially, the RO found that since the appellant was not suffering from an actual, ratable disorder, service connection could not be granted.  The appellant was notified of that rating action but he did not appeal.  A review of the file also shows that the appellant did not submit and new and material evidence within one year of the RO's action.  Thus, that rating action became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the issuance of that RO rating action, the appellant has submitted written statements asking that his claim be reopened.  The record shows that in addition to the appellant's basic statements, he has also undergone a VA undergone an orthopedic examination in November 2011.  The Board notes that both of the appellant's ankles were examined and, as in the past, while the appellant complained of pain in ankles, a disability of either ankle was not diagnosed.  That is, the examiner found that the range of motion of both ankles was within normal limits, no signs of ankylosis, no deformity in either ankle, or weakness/instability.  X-ray films of the ankles failed to show arthritis in the ankles and functional limitations were described as non-existent.

Again, the appellant has stated that he now has disabilities of the ankles demonstrated by pain that he attributes to service.  Yet, he has not provided any supporting documents that would corroborate his assertions that he has a ratable disorder.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The claims folder contains new evidence, in the sense that it was not previously before agency decision makers.  However, this same evidence does not suggest or insinuate that the appellant may now suffer from a ratable disability of either ankle.  Therefore, such evidence is not material under 38 C.F.R. § 3.156(a).

In summary, it is the conclusion of the Board that the evidence added to the record since the last final denial is not material, because it does not relate to a previously unestablished fact, i.e., the existence of a disability that might be classified as a disability of either ankle necessary to substantiate the claim.  As such, the Board concludes that the appellant has not submitted evidence that is new and material, and the denial of service connection remains final.  See generally Manio v. Derwinski, supra.  


III.  Service Connection

The appellant has also come before the Board asking that service connection be granted for tinnitus, disabilities of both knees, and a lower back disability.  The RO has denied his claim for benefits and he has appealed.  

A.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In accordance with 38 U.S.C.A. § 1154(a) (West 2014) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service, or is secondary to or caused by a service-connected disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

B.  Facts and Discussion - Knees

The appellant has claimed that he now suffers from disabilities of both knees that he attributes to his ankles.  As noted above, the appellant has not been diagnosed as actually having a disability of either ankle, and service connection has been previously denied for both purported disorders.  Hence, the question becomes whether service connection may be granted, not on a secondary basis, but on a direct basis; i.e., does the appellant now suffer from a disability of either knee and can such a disability be etiologically linked to the appellant's military service.  

A review of the appellant's service medical treatment records reveals that the appellant complained of "pain" in his knees (along with various other joints, ligaments, and muscles of the legs) on one occasion (December 2, 1996).  He was examined and he was not diagnosed as suffering from any type of acute or chronic disorder of either knee.  He subsequently was released from service but prior to his release, when examined for his discharge physical, the appellant was silent concerning any manifestations produced by a chronic disorder of either knee.  

The Board has reviewed the limited medical documents contained in the claims folder and these records fail to show that the appellant now suffers from disabilities of either knee.  More specifically, while the appellant has complained of pain in both knees, an actual orthopedic disease, disorder, or disability of the knees has not been diagnosed.  

Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An underlying left or right knee disability was not identified in service or since.  Absent a current underlying disability, the weight of the evidence is against the claim; reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).

C.  Facts and Discussion - Back

Also claimed by the appellant is that he now suffers from a back disability that he attributes to an injury which occurred while he was on active duty.  Alternatively, he has insinuated that his back disability has been caused by disabilities affecting the ankles, which he believes should be service-connected.  The appellant's service medical records do show that he received treatment for acute low back pain in 1998.  He was placed on light duty because of the back.  However, his light duty status was limited and after receiving the initial treatment, there is no other mention of lower back symptoms or manifestations through the rest of his enlistment.  

Following his claim for benefits, the appellant underwent a VA orthopedic examination in November 2011.  The examiner acknowledged the fact that the appellant injured his back while on active duty.  He further noted that the appellant complained of pain in the lower back when the appellant was questioned concerning any symptoms he was suffering therefrom.  When asked whether the appellant's current pain in the back was related to the service event, the examiner wrote the following:

	. . . the current back condition is less likely as not related to one time low back muscle pain in service . . . No evidence of further pathology in service provided or chronic treatment since event.  

In this case, the appellant did injure his back in service.  However, there is nothing in the appellant's service medical records to suggest or indicate that such an injury was nothing more than a transitory injury and not a permanent one.  The current medical evidence, per the VA medical examination, does indicate that the appellant now suffers from pain in his back.  However, there is nothing showing that he has arthritis is his back (a chronic disease).  The determinative issue is whether this condition is attributable to his military service.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a lower back disability in that the post-service medical records are silent for a link between the current condition and the appellant's military service.  Moreover, the appellant has not been diagnosed as actually having a disability of either ankle, and service connection has been previously denied for both ankle disorders.  Ergo, service connection may not be granted on a secondary basis.  Here, the opinion provided by the VA health care provider was not equivocal, vague, or ambiguous.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a rationale for the conclusions.  The Board attaches the most significant probative value to the 2011 VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lower back disability.  


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for disabilities of the right and left ankle, and, as such, the appeal is denied.

Entitlement to service connection for disabilities of the right and left knee is denied.

Entitlement to service connection for a disability of the lower back is denied.  


REMAND

The remaining issue on appeal is whether the appellant's current tinnitus is related to or was caused by the appellant's military service.  A review of the appellant's service medical records, including his entrance examination report of August 1996, is negative for any complaints involving tinnitus or ringing of the ears.  

After the appellant filed his claim for VA benefits for service connection for bilateral hearing loss and tinnitus, he underwent a VA audiological examination in March 2012.  The examiner questioned the appellant about his "ringing in the ears" and he told the examiner that "his tinnitus has been present since he can remember in childhood."  Nevertheless, upon completion of the examination, the appellant was diagnosed as having tinnitus.  However, the examiner opined that the condition pre-existed the appellant's military service and the condition was not aggravated by his military service.  Said opinion was based on the statement made by the appellant and the examiner did not discuss the lack of complaints (noted on the military entrance physical) involving tinnitus when the appellant enlisted into the service.  Because such a discussion did not occur, the Board finds that the presumption of soundness at entry has not been rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall schedule the appellant for a VA examination with an otolaryngologist so as to determine the etiology of his asserted tinnitus.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  Based on the examination and record review, the examiner shall provide an opinion as to the following:

Is it at least as likely as not that any currently diagnosed tinnitus had its onset during the appellant's period of active service?  Additionally, is it at least as likely as not that the appellant was experiencing any tinnitus during service (even if it is thought to have begun before service)?  If the medical doctor concludes that the appellant's tinnitus pre-existed service, the examiner is asked to express an opinion as to why such a condition was not documented on the appellant's military entrance examination or the appellant's pre-service medical questionnaire.  The examiner is also asked to express an opinion as to whether it is actually physically possible to determine and measure whether a pre-existing disorder, such as tinnitus, is aggravated, or made worse, by service.  

If the examiner is unable to provide any of the requested opinions, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  The agency of original jurisdiction should thereafter review the appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction should then readjudicate the remaining claim involving tinnitus.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


